Case: 21-10520     Document: 00516116110         Page: 1     Date Filed: 12/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       December 3, 2021
                                  No. 21-10520                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Miguel Lerma-Reyes,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-119-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Miguel Lerma-Reyes appeals following his guilty-plea conviction of
   illegal reentry into the United States, arguing that the enhancement of his
   sentence pursuant to 8 U.S.C. § 1326(b)(2) is unconstitutional because the
   fact of a prior conviction must be charged and proved to a jury beyond a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10520      Document: 00516116110            Page: 2   Date Filed: 12/03/2021




                                      No. 21-10520


   reasonable doubt and that his plea was involuntary because he was not
   admonished that § 1326(b)(2) contained an essential offense element. He
   acknowledges that these arguments are foreclosed by Almendarez-Torres v.
   United States, 523 U.S. 224 (1998), but he wishes to preserve them for further
   review. The Government has moved for summary affirmance or, in the
   alternative, for an extension of time to file a brief.
          Almendarez-Torres held that a prior conviction is not a fact that must
   be alleged in an indictment or found beyond a reasonable doubt by a jury for
   purposes of a statutory sentencing enhancement. 523 U.S. at 239-47. This
   court has concluded that subsequent Supreme Court decisions did not
   overrule Almendarez-Torres. See, e.g., United States v. Wallace, 759 F.3d 486,
   497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26
   (5th Cir. 2007). Accordingly, Lerma-Reyes’s concession of foreclosure is
   correct, and summary affirmance is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          The Government’s motion for summary affirmance is GRANTED,
   the Government’s alternative motion for an extension of time to file a brief is
   DENIED, and the district court’s judgment is AFFIRMED.




                                            2